Citation Nr: 1419271	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board recognizes that the Veteran originally filed a July 2008 claim for entitlement to service connection for major depressive disorder.  The Veteran subsequently filed a July 2009 notice of disagreement stating that his claim was for bipolar disorder, not depression.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), (holding the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the claim has been listed as reflected on the title page.  

The Veteran's July 2010 VA Form 9 reflected his desire to participate in a hearing before a member of the Board.  However, in a June 2011 letter, the Veteran submitted a letter withdrawing his request for a hearing.  Additionally, it was unclear from the June 2011 letter, if the Veteran wished to withdraw his claim in the entirety as well.  The Veteran's representative attempted to clarify the intent of the June 2011 letter with the Veteran.  However, in March 2013 the Veteran's representative stated that they were unable to contact the Veteran and referred the Board to their November 2013 Informal Hearing Presentation.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2013).

Finally, there is evidence in the record to raise an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) as the record indicates the Veteran is receiving disability benefits from the Social Security Administration (SSA) for an anxiety disorder.  The Board is cognizant of the Court of Appeals for Veterans Claims holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  However, as the claim presently before the Board is for service connection rather than an increased evaluation, the holding in Rice is not for application in the present case. 
Thus, the issue of entitlement to a TDIU, has been raised by the record from SSA records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the issue of entitlement to service connection for an acquired psychiatric disorder, to the agency of original jurisdiction for additional development and consideration.  

In August 2009, the SSA provided records related to the Veteran, including VA treatment records.  The VA treatment records provided by SSA consisted of VA Bay Pines VA Healthcare System (HCS) records dated from January 2001 to January 2002 and San Diego HCS records dated from February 2002 to March 2002 and from June 2005 to January 2006.  The record does not reflect that any attempts were made to obtain VA treatment records separate from the VA treatment records received from SSA.  However, within the records provided by SSA, additional private psychiatric treatment and VA psychiatric treatment are referenced.  Specifically, an August 2005 San Diego HCS VA treatment record references that the Veteran was diagnosed with bipolar disorder in 1993, as do other records.  The August 2005 San Diego HCS VA treatment record further indicated that the Veteran reported two psychiatric admissions in 1998, a psychiatric admission in 1999, and hospitalizations in March 2000 and April 2000.  However, the claims file does not contain any VA treatment records prior to January 2001.  The Board notes that prior to January 2001 the Veteran resided in Florida and his application indicates he again resides in St. Petersburg, Florida, which is located within the region covered by the Bay Pines HCS.  Thus, on remand all relevant VA treatment records, from the Bay Pines VA HCS, should be obtained, prior to January 2001 as well as any current records as the Veteran again resides in the area, and associated with the claims file.  Additionally, any relevant records from the San Diego HCS, between March 2002 to June 2005, and since January 2006, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

As noted above, the record indicates the Veteran has received private psychiatric treatment.  Specifically, a March 2001 VA treatment record stated that Veteran reported treatment since 1993 for psychiatric problems, with the majority of his treatment from the private sector.  However, the only private treatment records associated with the claims file, are from Harborview Medical Center, dated from December 2001 to January 2002.  Thus, on remand the Veteran should be contacted and asked to identify any private treatment providers, particularly pertaining to his initial psychiatric diagnosis in 1993.  Then, based on the Veteran's response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Document all attempts to secure this evidence in the claims file.  Additionally, two attempts should be made for the relevant private treatment records or a formal finding should be made that a second request for such records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

In addition, the Veteran should be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran from the Bay Pines VA HCS in Bay Pines, Florida and any associated outpatient clinics dated prior to January 2001 as well as any records from January 2006 to the present, as the Veteran again resides in the area.  Additionally, relevant records from the San Diego HCS, between March 2002 to June 2005, and since January 2006, should also be obtained and associated with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran to identify any psychiatric private treatment providers, particularly pertaining to his initial psychiatric diagnosis in 1993.  Then, based on the Veteran's response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

3.  After undertaking the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed psychiatric disability.  All necessary tests should be conducted and any psychiatric disabilities should be identified.  As to each psychiatric disability, diagnosed during the pendency of the claim or proximate to the claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder was present in service, was caused by service, or is otherwise related to service.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

